Citation Nr: 1430752	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spondylosis and degenerative disk disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for right lower extremity radiculopathy, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had Reserve service from June 1988 to October 1988, and active military service from May 1989 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record reveals that the Veteran requested a Board hearing on his July 2011 VA Form 9.  The Veteran was scheduled for a Board hearing on March 26, 2013 and notified of such by VA correspondence in January 2013.  However, the Veteran did not appear for the hearing and he has not provided good cause for his absence.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  Thus, the Board may proceed with appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A July 2012 supplemental statement of the case indicated that CAPRI (Compensation and Pension Records Interchange) records; dated from March 1996 to July 2012, were considered.  VA treatment records, dated from March 1996 to March 2011, are associated with the claims file.  CAPRI records, from March 1996 to July 2012, are associated with Virtual VA; however, such records are incorrectly associated with the claims file as they pertain to another Veteran.  The record indicates the Veteran receives VA treatment from the Wm. Jennings Bryan Dorn VA Medical Center (VAMC) located in Columbia, South Carolina.  Thus, on remand, the medical records pertaining to another Veteran should be removed from the Veteran's Virtual VA file and associated with the proper record, and the Veteran's VA treatment records from the Wm. Jennings Bryan Dorn VAMC, from March 2011 to the present, should be obtained and associated with the Veteran's claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

An April 2013 rating decision referenced review of certain documents that are not associated with the claims file.  Specifically, the documents include statements, received by VA in September 2012, from B. F, C. K and D. H., November 2012 notification of cancellation for a VA examination and a November 2012 report of general information.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Finally, the Veteran's representative, in the November 2012 VA Form 646, Statement of Accredited Representative in Appealed Case, stated the Veteran contends current progress notes reveal that the service-connected disabilities of lumbar spondylosis and degenerative disk disease and right lower extremity radiculopathy are worse than noted the in the most recent June 2012 VA examination.  Thus, if the above development uncovers, additional evidence related to a worsening of the disabilities on appeal, the RO/AMC should afford the Veteran for another VA examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from the Wm. Jennings Bryan Dorn VAMC and any associated outpatient clinics, from March 2011 to the present, and associate them with the claims file.  Additionally, the CAPRI records in Virtual VA pertaining to another Veteran should be properly associated with the correct electronic file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Associate with the records the documents referenced in an April 2013 rating decision.  Specifically, this includes statements, received by VA in September 2012, from B. F, C. K., and D. H., November 2012 notification of cancellation for a VA examination and a November 2012 report of general information.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  After undertaking the above development, and if that development uncovers, additional evidence related a worsening of the disabilities on appeal, the RO/AMC should schedule the Veteran for a VA examination to determine the severity of his service-connected disabilities of lumbar spondylosis and degenerative disk disease and right lower extremity radiculopathy.  All necessary tests should be conducted. The entire claims file should be made available for review in conjunction with the examination.

A complete rationale for all opinions expressed must be provided. 

4.  If an examination is warranted, the RO/AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



